DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in Claim 1 of the at least one transmission line separates the multicomponent network from the source appears to be new matter. In the original specification and drawings of the parent application 15/130,900 it appears that the at 
Should Claim 1 be amended to replace the term “source” in line 7 with the term --load-- consistent with Fig. 4 of the present invention?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, and 23 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Goumas et al. (US 2015/0280685).
Goumas (e.g. Fig. 2) teaches an impedance transformer circuit including: a
multicomponent circuit (e.g. 104) comprising passive elements on a substrate (e.g. see
Fig. 3) (Claims 2, 5, 20); a quarter wavelength transmission line (e.g. 116) which

impedance (e.g. at 126, and see Fig. 1); the transmission line separates the multicomponent network (104) from the load; the circuit is for frequencies including in the lower GHz range (e.g. see Fig. 4), and inherently the VSWR is reduced and maintained over some operational bandwidth that the circuit could be used and especially since impedance matching fundamentally improves VSWR and reduces losses including return losses as is a fundamental characteristic of impedance matching between a source and a load (Claims 18, 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 7, 8, 13-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goumas et al. (US 2015/0280685).
Goumas teaches a matching circuit as described above (including the subject matter of Claim 6). However, Goumas does not explicitly teach that the transmission line separates the multicomponent network from the source (Claim 1), that the circuit maintains a frequency response spiral trajectory of the circuit for impedance matching to within a reflection coefficient circle on a Smith chart over at least the bandwidth (Claim 7), the multicomponent network increases a range of frequencies over which the frequency response of the circuit for impedance matching stays within a reflection coefficient circle on a Smith chart (Claims 8 ,24), or the specific VSWR and bandwidth and incident voltage such as in Claims 13-17.
It would have been considered obvious to one of ordinary skill in the art to have modified the Goumas circuit to switch the source and load devices to the opposite ends, because the Goumas circuit is a reciprocal circuit in which the signal can travel in either direction thus the selection of ends for the source and load devices would have been a mere selection location of or re-arrangement of the parts not significantly affecting the signal propagation in the circuit.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Goumas circuit to have the specific VSWR characteristics and incident voltage such as in the claims because it would have been a mere optimization of the impedance matching to minimize signal losses and maximize signal power as is a well-known benefit in the art of impedance matching.
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goumas et al. (US 2015/0280685) in view of Killen et al. (US2004/0000961).
Goumas teaches a circuit as described above. However, Goumas does not explicitly teach that the ¼ wavelength is more than a quarter wavelength (Claim 9) and less than ¾ 
Killen provides the general teaching that a ¼ wavelength transmission line transformer can be a ¼ wavelength or multiples of a ¼ wavelength (i.e. more than a quarter wavelength) (e.g. see [0021]).
It would have been considered obvious to one of ordinary skill in the art to have modified the Goumas ¼ wavelength transmission line to have been multiples of a ¼ wavelength (i.e. more than ¼ wavelength) such as generally taught by Killen, because the adding of well-known multiples of a ¼ wavelength is recognized by Killen to be an art-recognized functionally equivalent transmission line transformer structure for controlling impedance/signal characteristics and performance. Additionally, it would have been considered obvious to one of ordinary skill in the art to have the multiples be three (i.e. ¾ wavelength design) but to have an actual manufactured electrical length of minimally less than ¾ wavelength because manufacturing tolerances are well-known to have deviations/imperfections that result in minimally shortening or lengthening a length of a transmission line, thereby suggesting the obviousness of the claimed range being greater than ¼ and less than ¾ wavelength. Furthermore, as an obvious consequence of the manufacturing tolerances, it would have been obvious to have all of the transmission line multiples of a ¼ wavelength be minimally shortened or lengthened so each does not equal to ¼ wavelength in actuality because of the well-known manufacturing tolerance deviations/imperfections.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goumas et al. (US 2015/0280685) in view of Takagi (US 9,935,581).
Goumas teaches a circuit as described above. However, Goumas does not explicitly teach that the transmission line is a plurality of transmission lines that have different widths.
Takagi (e.g. Fig. 10) teaches a transmission line transformer can have multiple ¼ wavelength line sections (e.g. 211, 212) which have different widths and thus different impedances.
It would have been considered obvious to one of ordinary skill in the art to have modified the Goumas transmission line to have been multiple sections of different impedances such as generally taught by Takagi, because it would have provided the advantageous benefit of additional impedance transformation characteristics/matching between two ends of the line such as generally taught by Takagi.

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten as suggested by examiner to overcome the rejection(s) under 112 new matter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843